Case 18-20971-CMB      Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57   Desc Main
                                Document      Page 1 of 19


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                     ) Case No. 18-20971 CMB
                                           )
Linda C. Parker,                           ) Chapter 11
                                           )
             Debtor.                       ) Document No.




         ________________________________________________________

                       CHAPTER 11 PLAN OF REORGANIZATION
                            DATED DECEMBER 19, 2018

         ________________________________________________________




                                               BY: /s/ Donald R. Calaiaro
                                               Donald R. Calaiaro, Esquire
                                               PA I.D. #27538
                                               CALAIARO VALENCIK
                                               428 Forbes Avenue, Suite 900
                                               Pittsburgh, PA 15219-1621
                                               (412) 232-0930


DATED: December 19, 2018


                                           1
Case 18-20971-CMB         Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57        Desc Main
                                   Document      Page 2 of 19


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                         ) Case No. 18-20971 CMB
                                               )
Linda C. Parker,                               ) Chapter 11
                                               )
                Debtor.                        ) Document No.

                          CHAPTER 11 PLAN OF REORGANIZATION

         Linda C. Parker, Debtor-In-Possession, proposes the following Plan of Reorganization

("Plan") pursuant to Section 1121(b) and (c) of the Bankruptcy Code ("Code"), 11 U.S.C. §

1121(b), (d).

                                   ARTICLE 1 - DEFINITIONS

         For purposes of this Plan, except as otherwise expressly provided herein or unless the

context otherwise requires, the following capitalized terms shall have the meaning set forth

below:

         1.1    Adequate Protection Payments: shall mean payments made between the filing

date and confirmation date by Linda C. Parker, in respect to secured claims.

         1.2    Administrative Claims: shall mean the costs and expenses of administration of

this Chapter 11 case allowed under Section 503(b) and entitled to priority under Section

507(a)(1) of the Code.

         1.3    Allowed Claim: shall mean a claim against the Debtor to the extent.

         a.     A proof of such claim was:

                (1)    Timely filed; or

                (2)    Deemed filed pursuant to Section 1111(a) of the Bankruptcy Code; or

                (3)    Filed late with leave of the Bankruptcy Court after notice and opportunity
                       for hearing given to the Debtor’ counsel; and
                                               2
Case 18-20971-CMB       Doc 77     Filed 12/19/18 Entered 12/19/18 16:00:57         Desc Main
                                  Document      Page 3 of 19


        . b.   (1)    Which is not a Disputed Claim; or

               (2)    Which is allowed (and only to the extent allowed) by a Final Order, after
                      objection, if any, and hearing; and

        c.     (1)    With respect to any professionals seeking compensation in connection
                      with this case, when said compensation has been allowed by Order of
                      the Bankruptcy Court after notice and hearing as provided in the
                      Bankruptcy Code.

        1.4    Litigation: shall mean actions in the United States District Court or Bankruptcy

Court for the Western District of Pennsylvania with any caption including Debtor; and any

action involving the Debtor in any court of competent jurisdiction whether or not they are

pending at the time this Plan is filed.

        1.5    Bankruptcy Court: shall mean that unit of the United States District Court for the

Western District of Pennsylvania known as the United States Bankruptcy Court for the

Western District of Pennsylvania located at 54th Floor, U.S. Steel Tower, 600 Grant Street,

Pittsburgh, Pennsylvania, 15219, or any Court having jurisdiction to hear and determine

appeals therefrom.

        1.6    Business Day: shall mean between 9:00 a.m. and 5:00 p.m. local Pittsburgh

time on every day, except Saturdays, Sundays and national holidays.

        1.7    Claim: shall have the meaning set forth in Section 101(4) of the Bankruptcy

Code.

        1.8    Class: shall mean the category of holders of claims or equity interests in such

category as provided by Section 1122 of the Bankruptcy Code, each such Class being more

fully defined in Article 8 of the Plan.

        1.9    Collateral: shall mean any property in which the Debtor has or had an interest

and which secures an allowed claim against the Debtor.

                                              3
Case 18-20971-CMB       Doc 77     Filed 12/19/18 Entered 12/19/18 16:00:57       Desc Main
                                  Document      Page 4 of 19


       1.10   Confirmation Date: shall mean the date when the clerk of the Bankruptcy Court

shall have entered the Confirmation Order on the docket.

       1.11   Confirmation Order: shall mean the Order entered by the Bankruptcy Court

confirming the Plan pursuant to Section 1129 of the Bankruptcy Code.

       1.12   Convenience Claim: Any Unsecured Claim that is (I) Allowed for an Amount of

$2,500.00 or less or (ii) is Allowed in an amount greater than $2,500.00, but which is reduced

to $2,500.00 by election of the Holder thereof pursuant to such Holder’s Ballot. In no event

shall any Convenience Claim exceed $2,500.00 for purposes of allowance, treatment or

distribution under this Plan.

       1.13   Creditor: shall mean any person having a claim against the Debtor that arose on

or before the filing date or a claim against the Debtor’s estate of a kind specified in Section

502(g), (h) or (I) of the Code.

       1.14   Disclosure Statement: shall mean the Disclosure Statement of the Debtor, and

filed with and approved by the Court pursuant to Section 1125 of the Code.

       1.15   Disputed Claims: shall mean alleged claims against or equity interests in the

Debtor listed as disputed, contingent or unliquidated on the Debtor’s schedules or amended

schedules for which a timely proof of claim is filed, or to which an objection has been timely

filed within thirty (30) days after the confirmation date by a party in interest and which

objection is not the subject of a Final Order or has not been withdrawn.

       1.16   Distribution Date and Effective Date of the Plan: shall mean for each allowed

claim which is to receive cash under the Plan, either (a) the thirty-first (31st) business day

after the Confirmation Order becomes a Final Order. On this date, the first distribution will

occur to undisputed, allowed secured and priority claims, unless otherwise set forth herein; or

                                             4
Case 18-20971-CMB       Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57           Desc Main
                                 Document      Page 5 of 19


(b) if a claim is not allowed by the prior date, the sixtieth (60th) business day after the date on

which a disputed claim is finally adjudicated and no further appeal can be taken.

       1.17   Exemption Rights of the Debtor: shall mean all rights of the Debtor under 11

U.S.C. § 522 (C) and (D) as claimed by the Debtor in the bankruptcy Schedule C and any

amendments thereto, which have been allowed in accordance with the Bankruptcy Rules.

       1.18   Filing Date: shall mean March 14, 2018, the date on which Linda C. Parker

filed his petition for reorganization with the Bankruptcy Court.

       1.19   Final Order: shall mean an order, judgment or decree of the Bankruptcy Court

as to which (a) any appeal that has been timely taken has been finally determined or

dismissed; (b) the time for appeal has expired and no appeal has been timely taken in

accordance with Rule 8002 of the Rules of Bankruptcy Procedure and any applicable local

procedural rule; or (c) an appeal has been timely taken, but such Order has not been stayed

by appropriate cash bond or equivalent under Rule 8005 of the Rules of Bankruptcy

Procedure.

       1.20   Plan: shall mean this Plan of Reorganization dated December 19, 2018, as the

same may be amended or modified from time to time in accordance with the provisions of this

Plan and Section 1127 of the Code, all addenda, exhibits, schedules, releases and other

attachments hereto, all of which are incorporated herein by reference as though fully set forth

herein.

       1.21   Priority Claim: shall mean any claim entitled to priority pursuant to Section

507(a) (1) [Administrative] of the Code to the extent it is an allowed claim; except for priority

tax claims.

       1.22   Priority Tax Claim: shall mean any claim entitled to priority pursuant to Section

                                               5
Case 18-20971-CMB        Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57          Desc Main
                                  Document      Page 6 of 19


507(a) (7) of the Code to the extent it is an allowed claim.

         1.23   Tax Attributes: shall mean any right or claim for credits that the Debtor has as of

the date of confirmation of the Plan.

         1.24   Proponent of this Plan: shall mean Linda C. Parker.

         1.25   Schedules: shall mean the schedules of assets and liabilities filed by Linda C.

Parker with the Bankruptcy Court as required by Section 521 of the Code, and any

amendments thereto as allowed by the Bankruptcy Court.

         1.26   Secured Claim: shall mean an allowed claim in respect of which a security

interest is held in or against any property of the Debtor’s estate, to the extent of the value of

such creditor's interest in the estate's interest in such property; and to the extent the claim is

perfected against a trustee under 11 U.S.C. § 544. If the value of such creditor's interest is

less than the amount of the allowed claim held by it, then such creditor shall hold an

unsecured claim for the deficiency amount; if the creditor's claimed security is not perfected, it

will have an unsecured claim; but only to the extent the creditor has filed a claim.

         1.27   Secured Creditor: shall mean any person, which holds a perfected secured

claim.

         1.28   Security Interest: shall mean a lien; as such term is defined in Section 101(33)

of the Code on any of the property of the Debtor’s estate.

         1.29   Unsecured Claim: shall mean any claim other than an administrative claim;

secured claim or a priority claim to the extent it is an allowed claim.

         1.30   Gender and Number: when used herein, words importing any gender may be

applied to and include all persons; words importing the plural number may be applied to and

mean a single person or thing, and words importing the singular number may be applied to

                                                6
Case 18-20971-CMB        Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57      Desc Main
                                  Document      Page 7 of 19


and mean more than single person or thing.

       1.31   General Rule of Interpretation: unless otherwise defined herein, all terms used

in this Plan shall have the meanings set forth in the Bankruptcy Code.

                    ARTICLE 2 - CLASSIFICATION OF CLAIMS AND
                        EQUITY INTERESTS INTO CLASSES

       2.1    Class 1, Administrative Claims                                   [Unimpaired]

       2.2    Class 2, PNC Bank-1st mortgage on 626 James Drive,
                    Belle Vernon, PA                                           Impaired]

       2.3    Class 3, PNC Bank, 1st mortgage on 129 Landmark Lane,
                    Belle Vernon, PA                                           [Impaired]


       2.4    Class 4, Internal Revenue Service—secured portion                [Impaired]

       2.5    Class 5, Unsecured Creditors                                     [Impaired]


                         ARTICLE 3 - DESIGNATION OF CLASSES

       3.1    Class 1 shall consist of fees to the U.S. Trustee; the Clerk of Courts and any

professional's fees which are entitled to priority under 11 U.S.C. § 507(a) (1). These shall

include the following:

       (a)    Any unpaid utility bills for administrative service to the Debtor including
              Duquesne light company

       (b)    Attorneys for Debtor, Calaiaro Valencik

       (c)    Accountant for the Debtor. 11 U.S.C. § 503 (b) (4).


       This Class shall also include expenses incurred during the Administration of this case:

       (d)    All U.S. Trustee's fees and Clerk of Bankruptcy Court charges.

       (e)    All professional fees are subject to the Bankruptcy Court's approval under
              Section 330(a) (1) of the Bankruptcy Code and Bankruptcy Rule 2016(a); and
              only to the extent professionals preserved the estate.
                                            7
Case 18-20971-CMB       Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57         Desc Main
                                 Document      Page 8 of 19



       3.2    Class 2 shall consist of PNC Bank, the holder of the first mortgage on the real

property located at 626 James Drive, Belle Vernon, PA 15012. PNC Bank properly recorded

on the mortgage as having a first lien on the property. At the time of filing, PNC Bank was

owed approximately $190,411.20; they have filed Proof of Claim No. 3. They assert an

arrearage of $3,885.41. The Debtor has filed a request for a loan modification through the

Bankruptcy Court’s Loan Modification Program. This modification is not guaranteed and may

be denied in accordance with federal Law.

       3.3    Class 3 shall consist of PNC Bank, the holder of the mortgage on the Debtor’s

commercial property located at 129 Landmark Lane, Belle Vernon, PA 15012. The loan dated

July 23, 2004, was in the face amount to of $300,000.00. The loan maturity date is July 23,

2019. The mortgage was recorded at Instrument No. 2004072344890. This loan was

modified by a forbearance agreement on November 31, 2014. As of December 8, 2016, the

loan was in the principal amount of $174,337.70 and interest and late charges in the

approximate amount of $69,000.00. PNC bank has not filed a Proof of Claim in this case and

the balances are estimated. The Debtor has paid $1,800.00 adequate protection payments to

PNC since April 1, 2018. The Debtor has the right to modify this secured obligation under

Chapter 11 of the Bankruptcy Code

       3.4    Class 4 shall consist of Internal Revenue Service, the holder of a Federal Tax

Lien, a second lien on the Debtor’s residence located at 129 Landmark Lane, Belle Vernon,

PA 15012. The tax claim arises out of a civil penalty assessment against Linda Parker as

president of Parker Precision Molding, Inc. the liability is for unpaid 941 tax deductions due to

the IRS which were not paid by Parker Precision Molding, .Inc. the tax claims arose in 2011-

                                              8
Case 18-20971-CMB         Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57      Desc Main
                                   Document      Page 9 of 19


2016. This claim is partially secured by a filed Federal Tax lien, filed February 24, 2015,

recorded at 28175. The secured claim is $12,970.00 and the unsecured priority claim is for

$33,465.67. Parker Precision Molding, Inc. is also liable for this Debt.

       3.5     Class 5 shall consist of General Unsecured Creditors. This Class is made up

of all creditors who have unsecured claims against Debtor. This Class shall consist of four

claims in the total amount of $7,740.75, which shall be paid in full. These claims shall not be

entitled to interest.

                                   ARTICLE 4 - IMPAIRMENT

       The following Classes are not impaired under this Plan:

         Class 1        Unimpaired

         The following Classes are impaired under the Plan:

         Class 2        Impaired
         Class 3        Impaired
         Class 4        Impaired
         Class 5        Impaired

               ARTICLE 5 - MEANS FOR IMPLEMENTATION OF THE PLAN

       5.1     The Plan is to be implemented by the reorganized Debtor through her

employment and all of her income from; all businesses of the Debtor, this includes Parker

Precision Molding, Inc. and the rental of 626 James Drive Belle Vernon. The income of the

Debtor will also include her social security benefits beginning in 2021.The Plan proponent in

the Chapter 11 case will continue to work at her job and she will dedicate a sufficient portion

of her incomes to fund this Plan that is an amount of his disposable income for the next five

(5) years in order to comply with 11 U.S.C. § 1129 (a) (15).

       The Debtor owns a 100% interest in Parker Precision Molding. This entity is operating

                                              9
Case 18-20971-CMB       Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57           Desc Main
                                 Document     Page 10 of 19


and provides employment to the Debtor; The Debtor intends to retain her interest to preserve

her position and salary derived therefrom.

       The Debtor owns a 100% interest in Widget Works. This entity is operating and

provides income to the Debtor. The Debtor intends to retain her interest to preserve his

position and income derived therefrom.

       5.2    Litigation Necessary or Possible to Consummate Plan.

             (A) Adversary complaints to determine secured status of the following:

                      1. The allowed and secured Claims of PNC bank.

             (B) Objection to any claims of creditors who do not have valid claims against the
                 Debtor. Objections to claims of creditors with disputes as to the amount(s)
                 due;

             (C) Any Chapter 5 Actions;

             (D) Any actions to enforce the Plan.


       5.3    Escrow of any Disputed Claim.

       (A) At the time of distribution under the Plan, the Debtor shall pay into an escrow

account any payment(s) for disputed creditors until such time as a final order allowing that

claim is entered.

       (B) The Debtor may escrow any payment to any creditor if there is a possible claim or

setoff that may be asserted against that creditor.

       (C) The escrow account shall bear interest. If the disputed creditor is unsecured, the

interest shall be the property of the Debtor. If the creditor is secured, the interest shall be the

property of the secured creditor.

       5.4    Miscellaneous.


                                              10
Case 18-20971-CMB       Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57         Desc Main
                                 Document     Page 11 of 19


       (A) The Debtor shall have the exclusive right to negotiate with any administrative

claimants, any secured creditors or any disputed creditor to discount or settle any dispute.

The Debtor and the Disbursing Agent will not need Court approval to discount or settle any

claim(s), provided the creditor agrees to the alternative treatment that discounts or settles its

claim(s)

       (B) All causes of action, all avoiding powers, and all choses in action of any type which

were the property of the Debtor at the time of the commencement of this case shall remain

the property of the Debtor under this Plan.

       (C) All available funds for disbursement to Class 5 will be made on a monthly basis

and distributions to Class 5 claims will be distributed on a quarterly basis.



                  ARTICLE 6 - PROVISIONS FOR CLAIMS AND EQUITY
                        SECURITY INTERESTS GENERALLY

       6.1    At the time the Confirmation Order becomes a Final Order, the Debtor and the

reorganized Debtor shall have their relationships modified and superseded by the terms of the

Plan, but if the Debtor has already entered into a Settlement Agreement with a creditor, that

agreement is binding.

       The reorganized Debtor shall be deemed to have the benefits of Code Section 1141(c)

and the Debtor shall be fully discharged and released by the effect of the confirmed Plan, in

accordance with the Bankruptcy Code.

       6.2    In the event that the claim of any creditor is contingent, unliquidated or subject

to dispute on the confirmation date, the Debtor or the Creditor may, in their sole discretion,

request the Bankruptcy Court to estimate for the purpose of allowance under Section 502 of


                                              11
Case 18-20971-CMB        Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57            Desc Main
                                  Document     Page 12 of 19


the Code, as soon as practicable after the confirmation date, (a) any disputed, contingent or

unliquidated claim, the fixing or liquidation of which, as the case may be, would unduly delay

the administration of this Chapter 11 case, and (b) any right to payment arising from a right to

an equitable remedy for breach of performance.

       Any disputed creditor, who has not sought the right to vote an estimated amount prior

to a hearing on the confirmation, shall not be entitled to vote upon this Plan of

Reorganization.

       6.3     Post confirmation Injunction All entities that hold a claim against the Debtor

are enjoined from taking any actions on account of any such claims, debts of liabilities:

         A.    Commencing or continuing in any manner any action or other proceedings

against the Reorganized Debtor, Debtor’s Estate, or any property included in that estate,

unless there has been a material default under the confirmed Plan.

       B.      Enforcing, attaching, collecting or recovering in any manner any judgment,

award, decree or order against Reorganized Debtor, Debtor’s Estate or any property included

in that estate, unless there has been a material default under the confirmed Plan.

       C.      Creating, perfecting or enforcing any lien or encumbrance Reorganized Debtor,

Debtor’s Estate or any property included in that estate, unless there has been a material

default under the confirmed Plan.

       D.      Taking any action which is inconsistent with the confirmed Plan.

                       ARTICLE 7 - TREATMENT UNDER THE PLAN
                            AND PROVISION FOR PAYMENT

       7.1     Class 1, Administrative Claims. The Class 1 claims, to the extent they are an

allowed priority claim, shall be paid their principal claim in full without interest on or before the


                                               12
Case 18-20971-CMB       Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57         Desc Main
                                 Document     Page 13 of 19


distribution date by a cash payment to the holder of such a claim except as provided below or

as otherwise agreed by each member of the Class of persons in this Class. Professional

persons who are in Class 1 and whose claims have been finally approved and allowed by the

Court pursuant to Code Section 330 or 503 shall be paid on the closing date. They shall be

paid in full on the Plan Effective Date or in monthly installments in an amount that has been

agreed to by the individual professional person with the Debtor.

       7.2    Class 2, PNC Bank. The Class 2 claim of PNC Bank, the holder of a mortgage

secured against her residence, will be paid in full over time. The claim of PNC Bank will be paid

in accordance with the note and security agreement unless a mortgage modification is obtained

through Loss Mitigation Program. The arrears of $3,855.41will be paid over 60 months following

confirmation if no loan modification agreement is reached. The lien shall be retained after

confirmation. If the Debtor successfully obtains a loan modification, the terms of the loan

modification will be incorporated into the Plan.

        7.3   Class 3, PNC Bank. PNC Bank holds a first mortgage on 129 Landmark Lane

Belle Vernon, PA 15012. The Debtor uses this property as a commercial property and it is

used by Parker Precision Molding, Inc.

        Participation in this Class by the Class 3 lienholder shall be limited to include

principal; which is secured by actual value.

        It shall be treated pursuant to the provisions of Section 1129 (b) (2) (A) of the

Bankruptcy Code as follows:

        (A)   This secured creditor will realize the indubitable equivalent of its allowed claim
              on the date of distribution as provided in the Plan;

        (B)   This secured creditor will receive treatment of its claim in a manner consistent
              with the Bankruptcy Code:

                                             13
Case 18-20971-CMB       Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57         Desc Main
                                 Document     Page 14 of 19


                   (1) It will receive its unpaid principal, interest costs and fees as allowed
                       by the Bankruptcy Code, to the extent it is an allowed claim after
                       modification and deduction for all credits;

                   (2) It is impaired under this Plan.

        (C)   This secured creditor has a mortgage lien; such lien will be retained, as to the
              Reorganized Debtor, and will be retained, as modified, until this secured
              Creditor is paid in full;

        (D)   The debt will be modified and restructured under this Plan. The loan maturity
              date will be extended to April 1, 2029;

        (E) The balance due, as of the confirmation date, will be reamortized by the Debtor
             over 30 years. The loan will mature and the balance will be due on April 1,
             2029;

        (F) The secured claim will accrue post-confirmation interest at a new contractual
            fixed rate of 5%; and

        (G) Any prepayment penalty will be waived.


       7.4    Class 4, Secured tax claim of the IRS and the Priority Claim of the IRS.

Pursuant to Code Section 1129(a)(9)(c), the Class 4 claim shall be paid in full over a period of

five years following the Plan confirmation. The first payment will be made 30 days after the

plan confirmation date. The Debtor will make 60 equal payments to the IRS. They will be

paid over five years with 5%, the statutory rate of post confirmation interest. The Debtor will

make 60 equal payments to the taxing bodies. The lien(s) of the taxing bodies will be

retained until they have been paid in full. Notwithstanding the above provisions or the

confirmation of this Plan of Reorganization, the Debtor reserves her rights under section 505

of the Bankruptcy Code to seek a determination of the validity, secured status or priority of

any tax claim filed a pre-petition claim or as an administrative tax claim.




                                             14
Case 18-20971-CMB        Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57      Desc Main
                                  Document     Page 15 of 19


          The IRS’s claims are being paid in full under this Plan.

          The IRS shall not collect the sums in Class 4 against Parker Precision Molding, Inc.

for as long as the Debtor makes the plan payments in a timely manner. The disruption of the

demand for payment of the entire amounts on Parker Precision Molding, Inc. could affect the

stability of the Debtor and her ability to fund the plan. The confirmation of this plan shall

constitute a limited injunction against the IRS which shall remain in force for as long as the

Debtor does not default on payments to the IRS under this plan.

          7.5 Class 5, General Unsecured Creditors. The General Unsecured Creditors of

Linda Parker will be paid a fixed dividend of $7,740.75 over five years following the Plan

Effective Date. This Class shall not be entitled to interest on their claims. The Class 5

creditors will be paid the sum of $129.01 per month for 60 months following the Plan Effective

Date. There will be 60 monthly payments totaling $7,740.75. This will produce a dividend to

Class 5 of 100%.

         7.5.1 Disbursements to Class (5). The Debtor shall disburse the payments to Class 5

on a monthly basis. The Debtor shall disburse all funds to creditors in Class 5 on a pro-rata

basis.

         7.5.2 Disputed claims in Class (5). The Debtor shall escrow any funds due to a

disputed claimant in Class 5 until their claim has been finally adjudicated or approved by the

Debtor. The Debtor shall have the exclusive right to dispute any claim or enter into any

settlement after the entry of a final decree. The Debtor shall have the right to negotiate and

settle and compromise any claim by offering a prepayment of their projected dividend in

exchange for a discount. The Debtor may only offer discounted settlements from excess

funds and not from the required monthly payment.

                                             15
Case 18-20971-CMB       Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57         Desc Main
                                 Document     Page 16 of 19


        7.5.3 Suspension of Payments to Class (5) if income is less than $5,000.00.

        The Debtor shall have the option to suspend and postpone one monthly payment to

Class 5 per calendar year when the combined gross monthly incomes of Linda Parker are

less than $5,000.00. In the instance when a payment is suspended, it will be added to the end

of the term and the payment period shall be extended for one month for each suspended

month

        7.5.4 All creditors must give notice of any default to the Debtor and their counsel by

written notice specifying the alleged default and the action needed to cure the default. The

Debtor shall have (30) thirty days to cure any default after receipt of that notice. No creditor

may enforce any right or enforce any lien until this notice and opportunity to cure have been

given. All notices of default must be mailed to the Debtor at their last known address; AND a

copy of that notice shall be mailed to Donald R. Calaiaro at 428 Forbes Avenue, Suite 900,

Pittsburgh, PA 15219. All notices under this paragraph must be sent by certified mail, return

receipt requested to be effective. The terms of these notice rights must be strictly enforced

as a condition precedent to any rights under this Plan.

                       ARTICLE 8 - RETENTION OF JURISDICTION

        8.1   The Bankruptcy Court shall, after the confirmation date and until final

consummation, be entitled to exercise exclusive jurisdiction over the following matters:

        (a)   To consider any modification of this Plan pursuant to Section 1127 of the Code;

        (b)   To determine the allowance of all claims against the Debtor pursuant to Section
              502 of the Code;

        (c)   To hear and determine any objections filed within thirty (30) days after
              confirmation date to the allowance of any claim;

        (d)   To hear and determine any adversary proceeding or contested matter,
              controversy, suit or dispute over which the Bankruptcy Court has jurisdiction
                                            16
Case 18-20971-CMB       Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57         Desc Main
                                 Document     Page 17 of 19


              under 28 U.S.C. Sections 157 and 1334;

       (e)    To hear and determine any issues with respect to the Debtor’s settlement with a
              creditor, if the creditor requests court intervention;

       (f)    To hear and determine all controversies, suits and disputes that may arise in
              connection with the interpretation or enforcement of the Plan;

       (g)    To issue such orders as may be necessary for the administration and/or
              consummation of this Plan, including complaints to determine secured claims;

       (h)    To set and determine all professional fees and other costs of administration in
              this Chapter 11 cases;

       (i)    For such other purposes as may be set forth in the Confirmation Order; and

       (j)    This Court may retain Jurisdiction over specifically enumerated matters even
              though a final decree may be entered.


                           ARTICLE 9 - GENERAL PROVISIONS

       9.1    Amendments. The Plan Proponent may amend this Plan at any time prior to the

confirmation date, provided there is notice and an objection period provided to the Debtor’s

creditors and thereafter as provided in Section 1127 of the Bankruptcy Code.

       9.2    Plan Controls. In the event, and to the extent that any provision of the Plan is

inconsistent with the provisions of the Disclosure Statement, the provisions of the Plan shall

control.

       9.3    Headings. The headings included in this Plan are for the sake of convenience

and reference only and shall not constitute part of this Plan for any other purpose.

       9.4    Interest. Except as specifically set forth in the Plan or in any Final Order of the

Court entered during this Chapter 11 case, interest shall be deemed not to have accrued with

respect to any claim since the filing date and no payment of interest will be made or allowed

pursuant to the Plan.

                                             17
Case 18-20971-CMB        Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57         Desc Main
                                  Document     Page 18 of 19


       9.5      This Plan contemplates that the case will be closed and a final decree will be

entered as soon as all of the following have occurred:

       (a)      All fee applications have been filed and approved. No fee application shall be
                allowed unless they have been filed prior to forty-five (45) days after the Order
                of Confirmation is entered;

       (b)      All objections to claims and adversary actions are filed and finally resolved;

       (c)      The Debtor has complied with the Post-Confirmation Order.

       9.6      The rights of Class 5 to payments under this Plan by the Debtor will be an

unsecured obligation of the reorganized Debtor.

       9.7       Upon the entry of the Final Decree, the representation of the Debtor by

Calaiaro Valencik shall terminate. Calaiaro Valencik shall have no further obligation to provide

reports or information to any parties in interest after the entry of the Final Decree. Calaiaro

Valencik or Donald R. Calaiaro may enter into any subsequent representation of Linda Parker

as the parties shall agree upon.

                                  ARTICLE 10 - AMENDMENT

       10.1     The proponent of the Plan reserves the right to amend this Plan prior to

confirmation.

                                            Respectfully Submitted,

Date: December 19, 2018                     BY: /s/ Donald R. Calaiaro
                                            Donald R. Calaiaro, Esquire, PA I.D. #27538
                                            dcalaiaro@c-vlaw.com
                                            BY: /s/ David Z. Valencik
                                            David Z. Valencik, Esquire, PA I.D. #308361
                                            dvalencik@c-vlaw.com

                                            CALAIARO VALENCIK
                                            428 Forbes Avenue, Suite 900
                                            Pittsburgh, PA 15219
                                            (412) 232-0930

                                              18
Case 18-20971-CMB          Doc 77    Filed 12/19/18 Entered 12/19/18 16:00:57       Desc Main
                                    Document     Page 19 of 19


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                              ) Case No. 18-20971 CMB
                                                    )
Linda C. Parker,                                    ) Chapter 11
                                                    )
                Debtor.                             ) Document No.

                     CERTIFICATE OF SERVICE OF CHAPTER 11 PLAN
                     OF REORGANIZATION DATED December 19, 2018

       I certify under penalty of perjury that I served the above captioned pleading on the
parties at the addresses specified below or on the attached list on December 19, 2018.
Service by First-Class Mail:
Linda C. Parker, 626 James Drive, Belle Vernon, PA 15012
Service by NEF:
Larry E. Wahlquist on behalf of U.S. Trustee Office of the United States Trustee
larry.e.wahlquist@usdoj.gov

       The type(s) of service made on the parties (first-class mail, electronic notification, hand
delivery, or another type of service) was: First-Class Mail or electronic notification.

       If more than one method of service was employed, this certificate of service groups the
parties by the type of service. For example, the names and addresses of parties served by
electronic notice will be listed under the heading “Service by Electronic Notification,” and
those served by mail will be listed under the heading “Service by First-Class Mail.”

EXECUTED ON: December 19, 2018                   /s/ Donald R. Calaiaro
                                                 Donald R. Calaiaro, Esquire, PA I.D. #27538
                                                 dcalaiaro@c-vlaw.com
                                                 /s/ David Z. Valencik
                                                 David Z. Valencik, Esquire, PA I.D. #308361
                                                 dvalencik@c-vlaw.com

                                                 CALAIARO VALENCIK
                                                 428 Forbes Avenue, Suite 900
                                                 Pittsburgh, PA 15219
                                                 (412) 232-0930




                                                   19
